PER CURIAM.
Now this day come the parties by their counsel and present a stipulation to docket this cause and dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between the parties hereto that the appeal taken by the defendant herein, the United States of America, may be and the same should be hereby docketed and dismissed.”
On consideration whereof, it is now here ordered and adjudged that this cause be docketed in this court and that this appeal be, and the same is hereby, dismissed.